Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/016,419 filed June 22, 2018.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a substrate contact diode comprising: a first type substrate implant tap in a substrate; a second type epitaxial implant in an epitaxial layer that is on the substrate, the second type epitaxial implant having an uppermost surface; a first type epitaxial region above the second type epitaxial implant, the first type epitaxial region having an uppermost surface above the uppermost surface of the second type epitaxial implant; and a contact electrode that extends upward from the top of the first type epitaxial region to the surface of an interlayer dielectric that surrounds the contact electrode. Claims 2-7 are also allowed based on their dependency from claim 1. 
Claim 8 is allowed because none of the prior art either alone or in combination discloses semiconductor structure comprising: a substrate contact diode coupled to the semiconductor device, comprising: a first type substrate implant tap in a substrate; a second type epitaxial implant in an epitaxial layer that is formed on the substrate, the second type epitaxial implant having an uppermost surface; a first type epitaxial region 
Claim 15 is allowed because none of the prior art either alone or in combination discloses a method comprising: forming a first type substrate implant tap in a substrate; forming a second type epitaxial implant in an epitaxial layer that is formed on the substrate, the second type epitaxial implant having an uppermost surface; forming a first type epitaxial region above the second type epitaxial implant, the first type epitaxial region having an uppermost surface above the uppermost surface of the second type epitaxial implant; and forming a contact electrode that extends upward from the top of the first type epitaxial region to the surface of an interlayer dielectric that surrounds the contact electrode. Claim 16-20 are also allowed based on their dependency from claim 15.
Claim 21 is allowed because none of the prior art either alone or in combination discloses a substrate contact diode comprising: a first type substrate implant tap in a substrate; a p-well implant surrounding the first type substrate implant tap; a second type epitaxial implant in an epitaxial layer that is on the substrate; a first type epitaxial region above the second type epitaxial implant; and a contact electrode that extends upward from the top of the first type epitaxial region to the surface of an interlayer dielectric that surrounds the contact electrode.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao (Pre-Grant Publication 2017/0084601)
Vielemeyer (Pre-Grant Publication 2013/0256699)
Wong (Pre-Grant Publication 2013/0240952)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818